Citation Nr: 9914756	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  95-35 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for a right foot 
disorder.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran had active duty for training from May to August 
1975, and active service from April 10 to April 26, 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the issues on appeal.

This matter was previously before the Board in January 1998, 
at which time it was remanded to comply with the veteran's 
request for a personal hearing before a Member of the Board.  
The veteran was subsequently scheduled for a personal hearing 
in March 1999, but failed to appear.  Therefore, his request 
for a personal hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (1998).  


FINDINGS OF FACT

1.  The service medical records do not show that the veteran 
had a left knee injury, or a head injury, or asthma during 
his military service.

2.  The evidence on file does not show a current diagnosis of 
a right foot disorder, nor that the veteran has any residuals 
from a head injury.

3.  No medical evidence is on file which relates any of the 
claimed disabilities to the veteran's military service.







CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a left knee injury is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
right foot disorder is not well-grounded.  38 U.S.C.A. § 
5107(a)

3.  The claim of entitlement to service connection for asthma 
is not well-grounded.  38 U.S.C.A. § 5107(a)

4.  The claim of entitlement to service connection for 
residuals of a head injury is not well-grounded.  38 U.S.C.A. 
§ 5107(a)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Background.  The veteran's head, feet and lower 
extremities were clinically evaluated as normal on his March 
1975 enlistment examination.  The service medical records 
show no treatment for or diagnosis of asthma, a head injury, 
or a left knee injury.  However, records from July 1975 show 
that a foreign body was removed from the right foot.  The 
veteran was discharged from the Army National Guard in August 
1975 due to unsuitability.

Service records from April 1978 note that the veteran had 
flat feet.  That same month it was determined that test data, 
clinical history, and observation of the veteran's behavior 
were consistent with a personality disorder, antisocial type, 
with explosive features.  He was discharged from the Naval 
Service in April 1978 due to unsuitability - personality 
disorders.

The veteran's claims of service connection for residuals of a 
left knee injury, right foot disorder, asthma, and residuals 
of a head injury was received by the RO in July 1994.  He 
reported that he developed foot problems during service, for 
which he was treated at the infirmary.  Also, he reported 
that he sustained a head injury when another soldier hit him 
in the head with his (the veteran's) own steel helmet.  The 
veteran stated that he was unconscious for about 3 and 1/2 
hours as a result of this injury.  He reported that some of 
his friends put a compression dressing on his forehead to 
stop the bleeding, and that he was treated at both the 
infirmary and the base hospital.  Regarding his knee, the 
veteran stated that a doctor informed him that his knees were 
worn out due to the constant running and marching with boots 
that he did during service.  

In August 1994, the RO sent a development letter to the 
veteran and requested that he provide the specific mailing 
addresses for all the doctors and/or hospitals in which he 
reported medical treatment.  The veteran subsequently 
submitted forms identifying treatment at the Richmond State 
Hospital, Randolph County Hospital, Dr. J. Y., Dunn Mental 
Health Center, and at the Orthopedic Associates.  The RO sent 
development letters to all of these health care providers in 
September 1994.

Medical records were obtained from Dr. J. Y. which covered 
the period from November 1992 to April 1994.  These records 
primarily deal with treatment for psychiatric problems, 
including hospitalizations in November 1992 and April 1994.  
At the November 1992 hospitalization, physical examination of 
the head, eyes, ears, nose, and throat were within normal 
limits.  Regarding the extremities, it was noted that the 
veteran had had an arthrodesis of the left wrist.  It was 
also noted that the veteran had a fracture of the left great 
toe in 1990.  Physical examination at the April 1994 
hospitalization was within normal limits, although it was 
noted that he experienced bilateral knee pain.  Nothing in 
these records related the veteran's physical problems to his 
military service.

Medical records were also obtained from the Richmond State 
Hospital which covered the period from January to June 1991.  
These records primarily show treatment for polysubstance 
abuse and psychiatric problems.  However, it was noted in 
January 1991 that he had had orthoscopic surgery due to a 
fractured left patella "relatively recently," and that the 
knee still gave him some discomfort.  Nothing in these 
records related this problem to the veteran's military 
service.  No pertinent findings were made regarding the 
veteran's right foot, head, or asthma.

Medical records are on file from the Orthopedic Associates 
which cover the period from February 1984 to February 1994.  
It was noted in June 1990 that the veteran injured his knee 
in a fall that occurred 2-3 weeks earlier.  Diagnostic 
impression at that time was chondromalacia patella.  An 
arthroscopy of the knee was performed in December 1990.  The 
records show subsequent follow-up treatment for the left 
knee.  Also, in September 1992 the veteran was evaluated for 
persistent numbness of "the foot."  However, it is unclear 
whether it was his left foot, his right foot, or both.  
Nothing in these records related the veteran's knee or foot 
problems to his military service.  No pertinent findings were 
made regarding the veteran's head or asthma.

Also on file are medical records from the Randolph County 
Hospital which cover the period from June 1987 to October 
1994.  No pertinent findings were made regarding the claims 
on appeal.

The veteran underwent VA examinations of the joints, 
peripheral nerves, and mental disorders in September 1994.

At the VA joints examination, the veteran reported that for 
the past ten years his feet have felt cold and numb, and that 
both legs have felt completely numb.  He could not describe 
any specific injury, but stated that they just felt cold and 
numb.  Taking showers and exercising reportedly made them 
feel better.  Further the veteran denied any color changes of 
the skin of his feet or legs.  He also stated that he had 
always had flat feet, and indicated that neither arch 
supports or medications had provided relief.  Regarding his 
left knee, the veteran gave a history of left knee problems 
for many years, but denied any trauma.  However, it was noted 
that the veteran believed that the training he did during 
service caused his left knee and his foot pain or numbness.  
Following physical examination, the examiner assessed that he 
could find no structural defects other than the veteran's 
flat feet.  The examiner opined that peripheral neuropathy or 
other condition was likely.  Also, the examiner noted that an 
EMG had been ordered and that neurology was following the 
veteran for this.  The veteran's left knee had tenderness 
around his patellofemoral articulation, and the examiner 
opined that it was likely he had degenerative changes.  The 
examiner opined that the veteran should have orthopedic 
follow-up as needed, especially for the left knee.

At the VA peripheral nerves examination, the veteran reported 
that for over a decade he had had the sensation of pins and 
needles in his feet, and difficulty feeling with his feet.  
It was noted that his past medical history included asthma, 
among other things.  Following examination, the examiner 
stated that he suspected no discrete objective evidence to 
sustain the veteran's subjective complaints.  The examiner 
suspected that there was not a remarkable large myelinated 
fiber neuropathy in regards to the veteran's subjective 
decrease to vibration and proprioception.  Further, the 
examiner did not feel that the veteran had a significant 
peripheral neuropathy based on the results of the 
examination.  However, considering the veteran's suspected 
embellishment and overlay of his symptoms, the examiner 
opined that some objective evidence was needed of a 
neuropathy regarding the veteran's remarkable declared 
vibratory and proprioception deficits.   Therefore, it was 
recommended that an EMG and nerve conduction studies be 
obtained to rule out peripheral neuropathy.  

The VA mental disorders examinations diagnosed asthma as part 
of the veteran's general medical conditions, but otherwise 
made no pertinent findings regarding the issues on appeal.

X-rays were taken of the veteran's left knee in September 
1994.  There was no evidence of fracture or fusion, and no 
significant degenerative change.

Also on file is a Neurology EMG report from December 1994.  
The report summary stated that the needle exam of the left 
lower extremity, including the foot muscles, was normal.  The 
left peroneal "ET" sural nerve study was also normal.  
Diagnostic impression was normal study of the left lower 
extremity.

In a February 1995 rating decision, the RO denied all of the 
veteran's claims.  With respect to the left knee, the RO 
noted that there was no evidence of any knee injury being 
treated or found during service.  Further, the evidence 
showed that a left knee injury was sustained in 1990, after 
service.  Regarding the right foot, it was noted that a 
foreign body was removed from the right foot during service, 
but that no further treatment for this condition was shown by 
the evidence of record.  In regard to the asthma, it was 
noted that the medical evidence did not show a diagnosis of 
asthma either during military training or soon after military 
training.  Finally, it was noted that there was no evidence 
of treatment for a head injury during service or soon after 
military discharge.

In an April 1999 statement, the veteran's representative 
contended that certain M21-1 provisions required a full 
development by the RO prior to making a well-grounded 
determination.  


Legal Criteria.  Under pertinent law and VA regulations, 
service connection may be granted for disability which is 
attributable to military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

For a disorder to be service-connected, it is required that 
such disorder be incurred or aggravated in the line of duty 
in the active military, naval, or air service, which includes 
active duty and any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. §§ 3.1 (k), 3.6 
(a) (1998).  Active military, naval, and air service includes 
"active duty for training," during which the individual 
concerned was disabled by disease or injury, and "inactive 
duty training," during which the individual was disabled by 
injury incurred in or aggravated in the line of duty.  
38 C.F.R. § 3.6(a) (1998).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995). 

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran has not submitted well-grounded claims for any of the 
disabilities currently on appeal.  As an initial matter, the 
Board notes that the veteran has not alleged continuity of 
symptomatology for any of his claimed disabilities, nor are 
any of the claimed disabilities chronic diseases that were 
first diagnosed during service.  Therefore, the guidelines of 
Savage, supra, do not apply to the instant case.

The service medical records show no evidence of a left knee 
injury, head injury, or asthma during the veteran's military 
service.  Even if the Board were to accept the veteran's 
account of in-service injuries as true for the purpose of 
determining well groundedness, his claims would still be 
denied.

The service medical records do show that the veteran had a 
foreign body removed from the bunion of his right foot.  
However, the evidence on file does not contain a current 
medical diagnosis of a right foot disorder.  Granted, the 
evidence does show that the veteran has bilateral flat feet, 
but the veteran has acknowledge that he has always had this 
condition.  Furthermore, the veteran does not contend, nor 
does the evidence indicate that this condition was either 
incurred in or aggravated by service.  Similarly, there is no 
medical evidence showing that the veteran has any current 
residuals from a head injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent proof of a present 
disability there can be no valid claim).  Even if the veteran 
did have medical diagnoses of both conditions, the Board 
finds that competent medical nexus evidence is necessary to 
well ground the veteran's claims.  See Caluza at 506.  

With respect to this requirement, the Board notes that the 
Court has consistently held that determinations of medical 
causation must be made by a qualified medical professional in 
order to have probative value.  Grottveit, 5 Vet. App. at 93; 
Caluza at 504; see also Savage v. Gober, 10 Vet. App. 488 
(1997) (where the disability is of the type as to which lay 
observation is not competent to identify its existence, 
medical evidence, and not simply a showing of continuity of 
symptoms, is needed to provide a nexus between the veteran's 
in-service symptoms and the currently diagnosed 
disabilities).  No such medical opinion is on file.  
Therefore, the Board must conclude that the claims are not 
well-grounded and must be denied.  

Similarly, the Board notes that even though the evidence does 
show current diagnoses of asthma and a left knee disorder, 
there is no competent medical nexus evidence which relates 
these disabilities to service.  Granted, the veteran has 
indicated that he was informed by a doctor that his knee 
problems were due to the running and marching he did during 
his military service.  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that an appellant's lay statement 
regarding what a physician allegedly told him or her is too 
attenuated and inherently unreliable to constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Nothing in the claims folder shows that the 
appellant has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot well ground his claims.  
Grottveit at 93; Caluza at 504.

The veteran's representative has also contended that certain 
M21-1 provisions required a full development by the RO prior 
to making a well-grounded determination.  With respect to 
this contention, the Board notes that it is required to 
follow the precedent opinions of the Court.  38 U.S.C.A. § 
7269; see also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well-grounded.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998), the Federal Circuit upheld the 
Court's interpretation of 38 U.S.C.A. § 5107(a) and held that 
VA has no duty to assist the claimant in the absence of a 
well-grounded claim.  The Board is not bound by an 
administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of 
VA's duty to assist in connection with the well-grounded 
claim determination are quite clear.  See Bernard v Brown, 4 
Vet. App. 384, 394 (1993).  Furthermore, in Schroeder v. 
West, 12 Vet. App. 198 (1999), the Court, sitting en banc, 
issued a per curiam order specifically rejecting a motion for 
an initial decision by the full Court on the issue of whether 
a duty to assist attaches pursuant to 38 U.S.C.A. § 5107(a) 
prior to the submission of a well-grounded claim.  The Court 
noted that the Federal Circuit's express rejection of such a 
contention in the Epps decision was controlling on this 
issue.  Also, in Grivois v. Brown, 6 Vet. App. 136, 139 
(1994), the Court scolded VA for proceeding to assist a 
claimant in developing his claims without paying sufficient 
heed to the determination as to whether the claims brought 
met the statutory requirements, as construed by the Court's 
precedents, to be well grounded.  "Attentiveness to this 
threshold issue is, by law, not only for the Board but for 
the initial adjudicators, for it is their duty to avoid 
adjudicating implausible claims at the expense of delaying 
well-grounded ones."  Ibid

For the reasons stated above, the Board has determined that 
the veteran has not submitted a well-ground claim.  
Therefore, VA has no duty to assist the veteran in developing 
his case.  However, where an application for benefits is not 
complete and VA is on notice through a veteran's assertion of 
hearsay medical evidence that may complete the application, 
VA has an obligation under 38 U.S.C.A. § 5103(a) to inform 
the veteran of the evidence necessary to complete his 
application.  Robinette, 8 Vet. App. at 77-78.  In the 
instant case, the Board finds that the veteran has not 
indicated the existence of any post service medical evidence 
that has not already been obtained or requested that would 
well ground his claims.  McKnight v. Brown, 131 F.3d 1483 
(Fed.Cir. 1997); Epps, supra.  

The Board further notes that the RO did not deny the 
veteran's claims on the basis that the claims were not well-
grounded.  When the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the veteran's claim is well-grounded, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.  Meyer, 9 Vet. App. at 432.  Moreover, since the 
veteran has not submitted the evidence necessary for a well-
grounded claim, a weighing of the merits of the claim is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49


ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for residuals of a head 
injury is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

